PROSPERITY BANK os HE

2301 N. Minnie Lane
Oklahoma City, OK 73127

=aCEiVED ,,

MAY 0 9 2019
nN
A REEDER SHIN
CAS, eerRICT COURT
BY

We.
c 3
to”

cD » ws Ce) 4

= ei Warr a

nee
DEPUT TY

i BE sy SS fed oy EES

OS 2 igs

Document 69-1 Filed 05/09/19 Page 1 of 1

>RESORTED
“IRST CLASS

ie tLe" ote i t v oes 8
cite tue Lob i oat

Court Clerk

US District Court for the Western Dist of
Oklahoma
200 NW 4th Street

Oklahoma City, OK 73102

  

7-02 4
« 0001399640 MA

SH; U.S. POSTAGE >> Pit

 

ZIP 73129

    

> $000.44

NEY BOWES

 
 
   

OF 2019

sLialeenecees [ALLEN pe [gg teg yng [Aye at eg tha gga ff planet aps
